LAWRENCE, J.
As the two defendants appeared by the same attorney, but one allowance can be granted. It has been distinctly held that in an action brought by a judgment creditor to set aside a conveyance of land made by the defendant on the ground that it was made with intent to hinder, delay, and defraud his creditors, in which action the plaintiff succeeds, an extra allowance must be based upon the amount due to the plaintiff upon his judgment, and not upon the value of the land. Potter v. Farrington, 24 Hun, 551. The same rule must apply where the defendant succeeds, as in this case, inasmuch as the suit only involves the value of the property to the extent of the alleged lien. The amount of the judgment in this case, the lien of which is sought to be established by this action, is the_sum of $464.18, and upon that amount an allowance at the yate of 5 per cent., to wit, the sum of $23.20, will be granted to the defendants. Findings signed.